DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102a, 1 as being anticipated by Blandino (U. S. 2017/0055583).
Regarding claim 1, Blandino discloses an atomization assembly, comprising a metal cylinder 114 and a magnetic induction coil 122, wherein the magnetic induction coil 122 is disposed around the metal cylinder 114, when the metal cylinder 114 is in an electrified state, a heat is produced to heat a smoke material therein to produce smoke.
Regarding claim 2, Blandino discloses further comprising an isolation cylinder disposed between the magnetic induction coil 122 and the metal cylinder 114.
Regarding claim 3, Blandino discloses further comprising a fixing part 120 and a silicone sleeve 140; wherein the silicone sleeve 140 is disposed around the magnetic induction coil 122; and the silicone sleeve 140 and the magnetic induction coil 122 are fixed in the fixing part 120.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Blandino.
Regarding claim 5, Blandino discloses the claimed invention except for a water filter configured to filter the smoke produced by the atomization assembly.  Filter for smoke well known.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to use such type filter in Blandino at 3220 so as to provide for eliminate impurities in smoke.  Term “water filter” does not define over such filter since claim no specific to water as filter.  

Allowable Subject Matter
Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the reference discloses  further comprising a first silicone seal, a control panel, a conduit, a second silicone seal, and a third silicone seal; wherein the first silicone seal is disposed on a top end of the conduit; the conduit is in threaded connection to the fixing part to support the metal cylinder; the control panel comprises an output end soldered on the magnetic induction coil: and the second silicone seal and the third silicone seal are disposed around a bottom end of the conduit in order; the water filter comprises a water container, a first air channel and a second air channel; the first air channel comprises a first end connected to the atomization assembly and a second end submerged below a liquid graduation line of the water container; the second air channel comprises a third end connected to a smoke exit and a fourth end disposed above the liquid graduation line; when in use, the water container is filled with water; the smoke produced by the atomization assembly enters the water from the first end, is filtered by the water, escapes from the water, and flows to the smoke exit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG K DINH whose telephone number is (571)272-2090. The examiner can normally be reached M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG K DINH/Primary Examiner, Art Unit 2831